DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application, filed on 06/23/2020, has been received, entered, and made of record. Currently, claims 1-26 remain pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/23/2020 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
          Applicant has not provided an explanation of relevance of cited document(s) discussed below. References US 20030038835 A1, US 20040001189 A1 are general background references covering digital image printing. Reference US 20170243013 A1 is general background reference covering secure payment.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 45-51 of US Patent No. 10,728,400 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that most of the elements of the instant application claims 1-26 are to be found in the claims 1-6 and 45-51 of US Patent No. 10,728,400 B2. The difference between the instant application and the U.S. Patent lies in the fact that the U.S. Patent claims 1-6 and 45-51 are computer-implemented methods while the instant application claims 1-6, 13-19 are computer readable medium and the instant application claims 7-12 and 20-26 are computing systems. Since instant application claims are obvious over the U.S. Patent claims, thus they are not patentably distinct from the U.S. Patent claims. “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001). 

Instant Application 16/909,363
US Patent No. 10,728,400 B2
1. A non-transitory computer readable medium having thereon computer 
a) storing a digital image in a memory; 
b) allowing for the selection of at least one print product using the user interface of the kiosk to establish a print order, wherein the at least one print product includes the digital image disposed thereon, and wherein the print order includes an identification of the selected at least one print product and an order cost to fulfill the print order; 

e) receiving a payment notification at the server from the remote payment processing system indicating that a payment authorization has been received by the remote payment processing system through use of the unique payment link by the mobile computing device, wherein the payment 
f) allowing for the fulfillment of at least a portion of the print order using a printing device.

a) storing a digital image in a memory; 
b) allowing for the selection of at least one print product using the user interface of the kiosk to establish a print order, wherein the at least one print product includes the digital image disposed thereon, and wherein the print order includes an identification of the selected at least one print product and an order cost to fulfill the print order; 
c) generating a unique payment link at the server that corresponds to the print 
d) providing access to the unique payment link;
e) receiving a payment notification at the server from the remote payment processing system indicating that a payment authorization has been received by the remote payment processing system through use of the unique payment link by the mobile computing device, wherein the payment authorization is for an amount equal to the order cost; and 


2. A method in accordance with claim 1, further comprising the step of receiving an inquiry from the kiosk related to the receipt of the payment notification prior to allowing for the fulfillment of the print order using the printing device.
3. A non-transitory computer readable medium in accordance with claim 1, wherein a final payment amount is requested from the payment processing system after the fulfillment of the print order by the printing device, wherein the final payment amount is based on the portion of the print order that was fulfilled by the printing device up to the amount equal to the order cost.
3. A method in accordance with claim 1, wherein a final payment amount is requested from the payment processing system after the fulfillment of the print order by the printing device, wherein the final payment amount is based on the portion of the print order that was fulfilled by the printing device up to the amount equal to the order cost.

4. A method in accordance with claim 1, further comprising the steps of: receiving a payment initiation notice at the server that the mobile computing device has utilized the unique payment link to initiate payment with the payment processing system; and receiving an inquiry from the kiosk related to the receipt of the payment initiation notice.
5. A non-transitory computer readable medium in accordance with claim 1, wherein the step of providing the unique payment link includes communicating at least one of: an e-mail to the mobile computing device from the server upon receiving a request from the kiosk through the user interface; a text message to the mobile computing device from the server upon receiving a request from the kiosk through the user interface; the unique payment link to the kiosk so that the unique payment link is displayed 


6. A method in accordance with claim 1, wherein the kiosk is controlled by the first business entity.
7. A computing system for ordering and facilitating payment of at least one print product, the system comprising: a kiosk including a user interface; and a server including a processor and a memory, wherein the server is in communication with the kiosk over a network, wherein the server is controlled by a first business entity, and wherein the system is configured for:
a) storing a digital image in a memory; 

c) generating a unique payment link at the server that corresponds to the print order, wherein the unique payment link provides a mobile computing device with access to communicate payment information to a remote payment processing system over the network to provide payment for the print order, wherein the payment processing system is controlled by a second business entity, and wherein the payment information includes personal identifiable information; d) providing access to the unique payment link; 

f) allowing for the fulfillment of at least a portion of the print order using a printing device.

a) storing a digital image in a memory; 
b) allowing for the selection of at least one print product using the user interface of the kiosk to establish a print order, wherein the at least one print product includes the digital image disposed thereon, and wherein the print order includes an identification of the selected at least one print product and an order cost to fulfill the print order; 
c) generating a unique payment link at the server that corresponds to the print order, wherein the unique payment link provides a mobile computing device with access to communicate payment information to a remote payment processing system over the network to provide payment for the print order, wherein the payment {8167270: }Page 2 of 23PATENT Serial. No. 16/246,698 (FUO41.110052) Amendment Under 37 C.F.R. § 1.312 processing system is controlled by a second business entity, and wherein the payment 
d) providing access to the unique payment link; 
e) receiving a payment notification at the server from the remote payment processing system indicating that a payment authorization has been received by the remote payment processing system through use of the unique payment link by the mobile computing device, wherein the payment authorization is for an amount equal to the order cost; and 
f) allowing for the fulfillment of at least a portion of the print order using a printing device.


9. A system in accordance with claim 7, wherein a final payment amount is requested from the payment processing system after the fulfillment of the print order by the printing device, wherein the final payment amount is based on the portion of the print order that was fulfilled by the printing device up to the amount equal to the order cost.
3. A method in accordance with claim 1, wherein a final payment amount is requested from the payment processing system after the fulfillment of the print order by the printing device, wherein the final payment amount is based on the portion of the print order that was fulfilled by the printing device up to the amount equal to the order cost.
10. A system in accordance with claim 7, wherein the system is further configured for: receiving a payment initiation notice at the server that the mobile computing device has utilized the unique payment link to initiate payment with the payment processing system; and receiving an inquiry from the kiosk related to the receipt of the payment initiation notice.
4. A method in accordance with claim 1, further comprising the steps of: receiving a payment initiation notice at the server that the mobile computing device has utilized the unique payment link to initiate payment with the payment processing system; and receiving an inquiry from the kiosk related to the receipt of the payment initiation notice.
11. A system in accordance with claim 7, wherein providing the unique payment link includes communicating at least one 


6. A method in accordance with claim 1, wherein the kiosk is controlled by the first business entity.
13. A non-transitory computer readable medium having thereon computer executable instructions for executing a method in a computing environment for 
a) receiving a first digital image at the server from a first user computing device over the network; 
b) storing the first digital image in the memory of the server; 
c) generating a first unique identifier at the server, wherein the first unique identifier is associated with the first digital 
d) communicating the first unique identifier to the first user computing device over the network; 
e) allowing a first input identifier to be provided to the kiosk; 
f) receiving the first input identifier at the server from the kiosk over the network; 
g) comparing the first input identifier with the first unique identifier using the processor of the server, wherein when the first input identifier matches the first unique identifier, the first digital image stored in the memory of the server is communicated to the kiosk over the network for display on the user interface of the kiosk; 
h) receiving a second digital image at the server from a second user computing device over the network; 
i) storing the second digital image in the memory of the server; 

k) communicating the second unique identifier to the second user computing device over the network; 
I) allowing a second input identifier to be provided to the kiosk; 
m) receiving the second input identifier at the server from the kiosk over the network; 
n) comparing the second input identifier with the second unique identifier using the processor of the server, wherein when the second input identifier matches the second unique identifier, the second digital image stored in the memory of the server is communicated to the kiosk over the network for display on the user interface of the kiosk along with the first digital image; 

p) receiving the print order at the server from the kiosk over the network; 
q) generating a unique payment link at the server that corresponds to the print order, wherein the unique payment link provides the first user computing device with access to communicate with a payment processing system over the network to provide payment for the print order, and wherein the payment processing system is controlled by a second business entity; 

s) receiving a payment notification at the server from the payment processing system indicating that a payment authorization has been received by the payment processing system through use of the unique payment link by the first user computing device, wherein the payment authorization is for an amount equal to the order cost; and 
{8170351: }-26-t) allowing for the fulfillment of at least a portion of the print order using a printing device; 
u) receiving a print completion notification at the server from the kiosk indicating the fulfillment of the print order; and 
v) requesting a final payment amount from the payment processing system by the server, wherein the final payment amount is based on the portion of the print order that was fulfilled by the printing 

a) receiving a first digital image at the server from a first user computing device over the network; 
b) storing the first digital image in the memory of the server; 
c) generating a first unique identifier at the server, wherein the first unique identifier is associated with the first digital image that is stored in the memory of the server; 

e) allowing a first input identifier to be provided to the kiosk; {8167270: }Page 13 of 23PATENT Serial. No. 16/246,698 (FUO41.110052) Amendment Under 37 C.F.R. § 1.312 
f) receiving the first input identifier at the server from the kiosk over the network; 
g) comparing the first input identifier with the first unique identifier using the processor of the server, wherein when the first input identifier matches the first unique identifier, the first digital image stored in the memory of the server is communicated to the kiosk over the network for display on the user interface of the kiosk; 
h) receiving a second digital image at the server from a second user computing device over the network; 
i) storing the second digital image in the memory of the server; 
j) generating a second unique identifier at the server, wherein the second unique 
k) communicating the second unique identifier to the second user computing device over the network; 
I) allowing a second input identifier to be provided to the kiosk; 
m) receiving the second input identifier at the server from the kiosk over the network; 
n) comparing the second input identifier with the second unique identifier using the processor of the server, wherein when the second input identifier matches the second unique identifier, the second digital image stored in the memory of the server is communicated to the kiosk over the network for display on the user interface of the kiosk along with the first digital image; {8167270: }Page 14 of 23PATENT Serial. No. 16/246,698 (FUO41.110052) Amendment Under 37 C.F.R. § 1.312 
o) allowing for the selection of at least one print product using the user interface 
p) receiving the print order at the server from the kiosk over the network; 
q) generating a unique payment link at the server that corresponds to the print order, wherein the unique payment link provides the first user computing device with access to communicate with a payment processing system over the network to provide payment for the print order, and wherein the payment processing system is controlled by a second business entity; 
r) providing the unique payment link to the first user computing device; 

t) allowing for the fulfillment of at least a portion of the print order using a printing device; 
u) receiving a print completion notification at the server from the kiosk indicating the fulfillment of the print order; and {8167270: }Page 15 of 23PATENT Serial. No. 16/246,698 (FUO41.110052) Amendment Under 37 C.F.R. § 1.312 
v) requesting a final payment amount from the payment processing system by the server, wherein the final payment amount is based on the portion of the print order that was fulfilled by the printing device up to the amount equal to the order cost.

46. A method in accordance with claim 45, further comprising the step of receiving an inquiry from the kiosk related to the receipt of the payment notification prior to allowing for the fulfillment of the print order using the printing device.
15. A non-transitory computer readable medium in accordance with claim 13, wherein the final payment amount is requested from the payment processing system after the fulfillment of the print order by the printing device.
47. A method in accordance with claim 45, wherein the final payment amount is requested from the payment processing system after the fulfillment of the print order by the printing device.
16. A non-transitory computer readable medium in accordance with claim 13, further comprising the steps of: receiving a payment initiation notice at the server that the first user computing device has utilized the unique payment link to initiate payment with the payment processing 



18. A non-transitory computer readable medium in accordance with claim 13, wherein the kiosk is controlled by the first business entity.
50. A method in accordance with claim 45, wherein the kiosk is controlled by the first business entity.
19. A non-transitory computer readable medium in accordance with claim 13, wherein providing the first input identifier to the kiosk includes a user entering the input identifier using the user interface of the kiosk.
51. A method in accordance with claim 45, wherein providing the first input identifier to the kiosk includes a user entering the input identifier using the user interface of the kiosk.
20. A computing system for ordering and facilitating payment of at least one print product, wherein the at least one print product includes at least one of a first digital image or a second digital image disposed thereon, the system comprising: a kiosk including a user interface; and a server including a processor and a memory, wherein the server is in communication with the kiosk over a network, wherein the server is controlled 
a) receiving a first digital image at the server from a first user computing device over the network; 
b) storing the first digital image in the memory of the server; 
c) generating a first unique identifier at the server, wherein the first unique identifier is associated with the first digital image that is stored in the memory of the server; 
d) communicating the first unique identifier to the first user computing device over the network; 
e) allowing a first input identifier to be provided to the kiosk; 
{8170351: }-28-f) receiving the first input identifier at the server from the kiosk over the network; 
g) comparing the first input identifier with the first unique identifier using the processor of the server, wherein when the first input identifier matches the first 
h) receiving a second digital image at the server from a second user computing device over the network; 
i) storing the second digital image in the memory of the server; 
j) generating a second unique identifier at the server, wherein the second unique identifier is associated with the second digital image that is stored in the memory of the server; 
k) communicating the second unique identifier to the second user computing device over the network; 
I) allowing a second input identifier to be provided to the kiosk; 
m) receiving the second input identifier at the server from the kiosk over the network; 

o) allowing for the selection of at least one print product using the user interface of the kiosk to establish a print order, wherein the at least one print product includes at least one of the first digital image or second digital image disposed thereon, and wherein the print order includes an identification of the selected at least one print product and an order cost to fulfill the print order; 
p) receiving the print order at the server from the kiosk over the network; 

r) providing the unique payment link to the first user computing device; 
s) receiving a payment notification at the server from the payment processing system indicating that a payment authorization has been received by the payment processing system through use of the unique payment link by the first user computing device, wherein the payment authorization is for an amount equal to the order cost; and 

u) receiving a print completion notification at the server from the kiosk indicating the fulfillment of the print order; and 
v) requesting a final payment amount from the payment processing system by the server, wherein the final payment amount is based on the portion of the print order that was fulfilled by the printing device up to the amount equal to the order cost.

a) receiving a first digital image at the server from a first user computing device over the network; 
b) storing the first digital image in the memory of the server; 
c) generating a first unique identifier at the server, wherein the first unique identifier is associated with the first digital image that is stored in the memory of the server; 
d) communicating the first unique identifier to the first user computing device over the network; 
e) allowing a first input identifier to be provided to the kiosk; {8167270: }Page 13 of 23PATENT Serial. No. 16/246,698 (FUO41.110052) Amendment Under 37 C.F.R. § 1.312 
f) receiving the first input identifier at the server from the kiosk over the network; 

h) receiving a second digital image at the server from a second user computing device over the network; 
i) storing the second digital image in the memory of the server;
 j) generating a second unique identifier at the server, wherein the second unique identifier is associated with the second digital image that is stored in the memory of the server; 
k) communicating the second unique identifier to the second user computing device over the network; 

m) receiving the second input identifier at the server from the kiosk over the network; 
n) comparing the second input identifier with the second unique identifier using the processor of the server, wherein when the second input identifier matches the second unique identifier, the second digital image stored in the memory of the server is communicated to the kiosk over the network for display on the user interface of the kiosk along with the first digital image; {8167270: }Page 14 of 23PATENT Serial. No. 16/246,698 (FUO41.110052) Amendment Under 37 C.F.R. § 1.312 
o) allowing for the selection of at least one print product using the user interface of the kiosk to establish a print order, wherein the at least one print product includes at least one of the first digital image or second digital image disposed thereon, and wherein the print order includes an identification of the selected 
p) receiving the print order at the server from the kiosk over the network; 
q) generating a unique payment link at the server that corresponds to the print order, wherein the unique payment link provides the first user computing device with access to communicate with a payment processing system over the network to provide payment for the print order, and wherein the payment processing system is controlled by a second business entity; 
r) providing the unique payment link to the first user computing device; 
s) receiving a payment notification at the server from the payment processing system indicating that a payment authorization has been received by the payment processing system through use of the unique payment link by the first user computing device, wherein the 
t) allowing for the fulfillment of at least a portion of the print order using a printing device; 
u) receiving a print completion notification at the server from the kiosk indicating the fulfillment of the print order; and {8167270: }Page 15 of 23PATENT Serial. No. 16/246,698 (FUO41.110052) Amendment Under 37 C.F.R. § 1.312 
v) requesting a final payment amount from the payment processing system by the server, wherein the final payment amount is based on the portion of the print order that was fulfilled by the printing device up to the amount equal to the order cost.

46. A method in accordance with claim 45, further comprising the step of receiving an inquiry from the kiosk related to the receipt of the payment notification prior to allowing for the fulfillment of the print order using the printing device.

47. A method in accordance with claim 45, wherein the final payment amount is requested from the payment processing system after the fulfillment of the print order by the printing device.
23. A system in accordance with claim 20, wherein the system is further configured for: receiving a payment initiation notice at the server that the first user computing device has utilized the unique payment link to initiate payment with the payment processing system; and receiving an inquiry from the kiosk related to the receipt of the payment initiation notice.
48. A method in accordance with claim 45, further comprising the steps of: receiving a payment initiation notice at the server that the first user computing device has utilized the unique payment link to initiate payment with the payment processing system; and receiving an inquiry from the kiosk related to the receipt of the payment initiation notice.
24. A system in accordance with claim 20, wherein providing the unique payment link to the first user computing device includes communicating at least one of: an e-mail to the first user computing device from the server upon receiving a request from the kiosk through the user interface; a text message to the first user 


50. A method in accordance with claim 45, wherein the kiosk is controlled by the first business entity.
26. A system in accordance with claim 20, wherein providing the first input identifier to the kiosk includes a user entering the input identifier using the user interface of the kiosk.
51. A method in accordance with claim 45, wherein providing the first input identifier to the kiosk includes a user entering the input identifier using the user interface of the kiosk.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached on Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675